DETAILED ACTION
	Claims 10-12, 15-16 and 32-49 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
Applicant is reminded to use proper mark-up for claim amendments as required by 37 CFR 1.121.  It is noted that a substantial amount of text has been added to claim 10 in the recent amendments without being underlined.

Election/Restrictions
Applicant’s election of species of SEQ ID NO: 4 in the reply filed on 06/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-34, 38-40 and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 41-43 recites the limitation "The host cell of claim 10" in line 1 of those claims.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 recites “An isolated polynucleotide” and has no recitation of the term “host cell.”  As such, there is no literal antecedent basis for “The host cell of claim 10” as recited in claims 41-43 in claim 10 or in claims 41-42.  Further, there does not appear to be any structure or claim terminology in claim 10 that may provide for an inherent antecedent basis for “The host cell of claim 10” wherein a polynucleotide as recited in claim 10 does not have a “host cell” inherently as part of its structure.  For this reason, in regards to “The host cell of claim 10” “a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement” since there is no basis as to determine the meaning of “The host cell of claim 10.” MPEP 2173.02(II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkitasubramanian et al. (WO 2016/191267 A1, PCT/US2016/033489).  The Sequence Listing for et al. is also published as U.S. 2018/0112244 A1 (previously cited), which is the national stage of PCT/US2016/033489.
“D-Allulose is the C-3 epimer of D-fructose and is a low-caloric sweetener. Allulose, also widely known as D-psicose.” Venkitasubramanian et al., para. [0002].  “Another aspect of the invention is a method of producing allulose comprising, contacting a solution containing fructose with an enzyme having an amino acid sequence selected from the group consisting of SEQ ID NO: 136, SEQ ID NO: 138, SEQ ID NO: 140, SEQ ID NO: 142, SEQ ID NO: 144, SEQ ID NO: 146, SEQ ID NO: 148, SEQ ID NO: 150, SEQ ID NO: 152, SEQ ID NO: 154, SEQ ID NO: 156, SEQ ID NO: 158, SEQ ID NO: 160, SEQ ID NO: 162, and SEQ ID NO: 164 for a time and under conditions suitable to convert at least a portion of the fructose to allulose.” Venkitasubramanian et al., para. [0018].  SEQ ID NO: 146 of Venkitasubramanian et al. has approximately 86% sequence identity with recited SEQ ID NO: 4 and is a D-psicose 3-epimerase as described. An alignment between recited SEQ ID NO: 4 (Qy) and SEQ ID NO: 146 of Venkitasubramanian et al. (Db) is as follows:

    PNG
    media_image1.png
    462
    758
    media_image1.png
    Greyscale

	As such, SEQ ID NO: 176 of Venkitasubramanian et al. is “a variant polypeptide of the polypeptide of . . . SEQ ID NO: 4 comprising a substitution, deletion, and/or insertion at one or more et al. having 44 substitutions relative to recited SEQ ID NO: 4 is within the scope of “comprising a substitution, deletion, and/or insertion at one or more positions” as recited in paragraph (d) of claims 10, 12 and 15.”
“FA epimerase" is used hereafter as a shorthand to mean an enzymatic activity that converts D-fructose to D- allulose such as exhibited by enzymes previously denoted in the art as D-tagatose-3-epimerase or D-psicose-3 -epimerase.” Venkitasubramanian et al., para. [00231].
Venkitasubramanian et al., Fig. 16, describe SEQ ID NO: 146 as “dicolichol monophosphate mannose synthase [Paenibacillus senegalensis]” as encoded by nucleic acid SEQ ID NO: 145 and as associated with clone # 203971.  
“[S]ynthetic DNA sequences encoding the other 96 candidate protein sequences were designed with codons optimized for expression in B. subtilis. These were cloned into the same expression vector without a histidine tag used for expression of the P. cichorii enzyme [see Venkitasubramanian et al., para. [00234]]. The B. subtilis transformants were again grown in media lacking Co+2 and Mn+2, and extracts were prepared and analyzed by polyacrylamide gel electrophoresis. To determine expression levels, the bands appearing on the polyacrylamide were scanned for relative density. As shown in Figure 5, it was discovered that expression levels were highly variable, despite the proteins being of similar size and all having codons optimized for expression in B. subtilis and all being expressed from the same promoter and ribosomal binding site.” Venkitasubramanian et al., para. [00236].
“The extracts from the 96 candidate sequences were assayed for FA epimerase [D-psicose-3 –epimerase] specific activity in a buffer containing Mg+2. HPLC was used to quantify fructose to allulose conversion. It was discovered that only 22 of the 96 candidates exhibited detectable FA epimerase activity. The screening assay cocktail contained 200 mM fructose, 5 mM MgCl, in 50 mM MES buffer pH 6.0 and the reaction was performed at 50°C for 2 hours. As shown in Figure 6 the activity levels varied widely.” Venkitasubramanian et al., para. [00237].
One of the candidate sequences shown in Fig. 6 of Venkitasubramanian et al. to have D-psicose-3 –epimerase activity [i.e. FA epimerase] is clone # 203971 made by cloning SEQ ID NO: 145 encoding et al. in an expression vector and transforming the same into a B. subtilis host cell as described above.  The expression vector used by the working examples of Venkitasubramanian et al. is described to be a “vector containing a promoter configured to express proteins in B. subtilis with and without a histidine tag” such that any sequence cloned therein is operably linked to a heterologous control sequence [i.e. promoter] that directs production of the polypeptide to be expressed [i.e. D-psicose-3 –epimerase].  Further, the above is a description of a method of production a polypeptide having D-psicose-3 –epimerase being SEQ ID NO: 146 of Venkitasubramanian et al. by cultivating a recombinant B. subtilis host cell containing said vector with a heterologous control sequence that directs the production of the polypeptide of SEQ ID NO: 146 under conditions conducive for production of the polypeptide [i.e. recombinant B. subtilis grown in media].
Further, Venkitasubramanian et al., claim 45, directly recites a recombinant nucleic acid sequence configured with a promoter (i.e. a heterologous control sequence) to express a polynucleotide encoding SEQ ID NO: 146 of Venkitasubramanian et al., which is also an isolated polynucleotide, and claim 46 of Venkitasubramanian et al. recites a microorganism containing the recombinant nucleic acid sequence as recited in claim 45 of Venkitasubramanian et al. 
Regarding claim 16, Venkitasubramanian et al., para. [00268], state the “FA epimerases proteins can be used for commercial scale production of allulose from fructose, most typically by binding the protein or extract from a microorganism containing the protein to a solid matrix.”  Binding of the described FA epimerases, including SEQ ID NO: 146 of Venkitasubramanian et al., to a solid matrix is a description of “recovering the polypeptide” as recited in claim 16.  Venkitasubramanian et al. is clear that any epimerase is to be produced or obtained by “express[ion] in . . . suitable microorganism commonly used to express enzyme for industrial scale production” including E. coli and B. subtilis by expressing a recombinant nucleic acid sequence in such microorganisms as recited in claims 45 and 46 of Venkitasubramanian et al.  Venkitasubramanian et al., para. [00267].
Regarding specifically paragraphs (b) and (c) of claims 10, 12 and 15, due to the degeneracy of the genetic code, there are many polynucleotide or gene sequences that can encode a polypeptide.  That is, SEQ ID NO: 146 of Venkitasubramanian et al. can be encoded by many other polynucleotide et al.  For example, SEQ ID NO: 146 of Venkitasubramanian et al. can be encoded by the following polynucleotide sequence:

    PNG
    media_image2.png
    577
    715
    media_image2.png
    Greyscale

	An alignment between recited SEQ ID NO: 3 (Qy) and the above nucleotide sequence is as follows:

    PNG
    media_image3.png
    858
    646
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    289
    650
    media_image4.png
    Greyscale

	It is noted that recited SEQ ID NO: 3 has 870 nucleotides such that a sequence matching at least 783 nucleotides has at least 90% sequence identity thereto.  The alignment above shows 814 matching nucleotides.
	As such, SEQ ID NO: 146 of Venkitasubramanian et al. is a polypeptide encoded by “a polynucleotide having at least 90% sequence identity to the polypeptide coding sequence of . . . SEQ ID NO: 3” as recited in claims 10, 12 and 15, paragraph (c). The same polynucleotide as described above may also hybridize with recited SEQ ID NO: 3 “under very high stringency conditions” due to having over 90% sequence identity with recited SEQ ID NO: 3.
	For reference, the polynucleotide sequence indicated as “Db” (encoding SEQ ID NO: 146 of Venkitasubramanian et al.) in the alignment above is pasted herein in plain text:  
atg aag ttt gga acc tat ttt gcc tat tgg gaa caa tcc tgg gat acg gat tat ctt aag tat gta aaa aaa gtt gcc gac ctg ggc ttt gat gtt tta gaa gta gga gct gca ggg att 
gtt aat atg tct gat gac gca tta tct gct tta aag tct gaa gcg gag aac tac gct att  
act tta aca gcc ggg att ggt ctt ccg aag caa ttt gat gtt tct tct gaa aat gaa agt  
gtc cga cag gat gga att gct ttt atg aaa aaa att tta gac gca tta cat aaa gcc ggc  
ata aaa gca atc ggc gga aca atc tat tct tat tgg cct guc gat tat agt gct cct ata  
aac aaa cca gca gtt cga aaa caa agc att aaa agt atg caa gaa ttg gct gat tat gca  
gct cag tat gat atc act ttg ctg gtg gaa tca cta aac cga ttt gag cag ttt tta gtt  
aat gat gca aaa gaa gct gtc gac tat gta aaa gct gtt aat aaa ccg aat gtt aag gtc  

aca ggt gac tat tta ggg cat ttc cat atc gga gaa tgc aat cgc aaa gtg cct ggc aaa  
ggt cat atg cct tgg tca gaa att gga cag gct ctt cgg gat att caa tac gat gga tgc  
gtc gtc atg gaa cca ttt gtt cgt cca ggt ggg att gta gga tca gat ata aaa gtc tgg  
aga gat ctt tcc gac aat gca gat gaa gct aaa tta gat gca gat att aaa gaa tct ctt  
gaa ttt gtt aaa caa acg ttt tta aaa tcc aca ccc tag

Response to arguments
	Applicant argues in brief that “claims 10, 12 and 15 have been amended to recite that the polypeptide has at least 90% sequence identity to the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4.” Claims 10, 12 and 15 only recite “the polypeptide has at least 90% sequence identity to the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4” in the alternative as part of a Markush group.  As such, applicant’s arguments are unpersuasive since at least independent claims 10, 12 and 15 do not require that the polypeptide has at least 90% sequence identity to the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4

Allowable Subject Matter
Claims 35-37 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The specification describes that the epimerase having SEQ ID NO: 4 from metagenome information recovered from a marine mud sample.  Specification. Example 1.  As such, there does not appear to be any prior description of an epimerase having SEQ ID NO: 4 or specifically what organism produces SEQ ID NO: 4.  Venkitasubramanian et al., as discussed above, discloses SEQ ID NO: 146 of that publication that is the closest identifiable epimerase to SEQ ID NO: 4 but does not have at least 95% sequence identity to SEQ ID NO: 4 as recited in claims 35-37 and 47-49.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652